DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 17/349276 filed June 16, 2021. Claims 1-7 are currently pending and have been considered below.

Claim Interpretation
The limitations in claim 1 “die unit”, “shim unit” and “cover member” are not interpreted under 35 USC 112(f) despite usage of one of the exemplary synonyms of “means” because the claim adequately describes the structure of each of these elements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miama et al. (JP 2009291737, see translation attached) in view of Pekurovsky et al. (US 7,625,449).
Regarding claim 1: Miama et al. discloses a die coating apparatus with a slot die (10) formed of an upstream lip (11) and a downstream lip (12) between which a coating liquid (2) which can be an electrode slurry (par. 40) is introduced into an inner manifold (14) via an inflow port (15) which is an inlet, a shim unit formed of a pair of shim plates (20a,b) mounted in the die unit (10) which form a slot (13) with a set application width for discharging the coating liquid (2), and a pair of wrap sheets (21a, 21b) which are covers that surround the outer surface of the die (10) and shim plates (20a,b) so as to prevent any coating liquid from leaking (page 3, page 4, page 6- third to last paragraph, figures 1-3). Miama et al. discloses that the shim unit is formed from a pair of shim plates (20a,b) and therefore only teaches two bars without a third one connecting to the others. 
However, Pekurovksy et al. discloses a similar die coating apparatus where the die (12) has a shim (30) formed from two parallel bars and a third bar connecting the two forming a frame along a rim of the inner space formed by the two sides of the die unit (col. 3 lines 10-57, figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a shim design as taught by Pekurovsky et al. for the apparatus of Miama et al. because Pekurovsky et al. teaches that the shim itself is optional or can have other manners of construction such that the disclosed embodiment is one functionally equivalent shim mechanism for many others, and simple substitution of functional equivalents, simple rearrangement of parts, or even simple duplication of parts (i.e. adding a third shim plate (20a,b) in Miama et al.) are not considered to be patentable advances (MPEP 2144.04, 2144.06).
Regarding claim 2: Miama et al. discloses an upstream roll (41) and downstream roll (42) which are both coater rolls spaced apart from the slot (13) which carry the substrate (1) coated with a film (3) of the coating liquid (2) (page 3, figure 1). When the coating liquid (5) is an electrode slurry the substrate (1) is naturally an electrode plate (page 6, third paragraph from the bottom).
Regarding claim 3: Miama et al. teaches that the wrap sheets (21a, 21b) are two cover films extending in both an upper and lower direction (figure 1). 
Regarding claim 4: Miama et al. teaches that the wrap sheets (21a, 21b) are located at both outer ends of the die where the outlet is formed (figures 2-3). 
Regarding claim 5: Miama et al. teaches that the wrap sheets (21a, 21b) contact an outer circumferential side of the outlet (figure 1). 
Regarding claim 6: Miama et al. teaches that the wrap sheets (21a, 21b) are fixed to the die via adhesive tape such that they each include an adhesive layer which faces the die (par. 2, figures 1-3). 
Regarding claim 7: Miama et al. teaches that the wrap sheets (21a, 21b) partially fill in a gap formed between the die and shim plates (see figure 3, annotated below).


[AltContent: arrow][AltContent: textbox (Gap)][AltContent: arrow]
    PNG
    media_image1.png
    464
    635
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        8/12/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717